COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-414-CV
 
IN RE RBR CONSTRUCTION, INC.                                                        RELATOR
AND
 
NO. 2-02-430-CV
 
RBR CONSTRUCTION, INC.                                                              
APPELLANT
V.
KRUM INDEPENDENT SCHOOL DISTRICT APPELLEE
 
------------
FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
We have considered the "Appellant/Relator, RBR Construction, Inc.'s, Motion
To Dismiss." It is the court's opinion that the motion should be granted;
therefore, we dismiss the original proceeding, cause no. 2-02-414-CV, and the
appeal, cause no. 2-02-430-CV.
       
RBR Construction, Inc., shall pay all costs of these consolidated proceedings,
for which let execution issue.
 
                                                           PER
CURIAM
 
PANEL B: HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: June 12, 2003

1. See Tex. R. App. P. 47.4.